Citation Nr: 1704094	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  07-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the right lower extremity, to include as secondary to service-connected low back strain with degenerative changes L4-S1, left neuroforaminal stenosis.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from October 1999 to December 2005. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  Jurisdiction currently resides at the VA RO in Cleveland, Ohio.

In December 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  

In November 2010, the Board remanded the Veteran's right lower extremity and left shoulder claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In November 2010, the Board also remanded the Veteran's claims of entitlement to service connection for a left lower extremity disorder and residuals of a fractured right foot.  Thereafter, in a May 2012 rating decision, the RO granted these claims.  In view of the foregoing, these service connection issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the above-referenced Board hearing in December 2016, the Veteran testified that he continues to receive treatment for his left shoulder disability at the VA Medical Center in Murfreesboro, Tennessee.  See the December 2016 Board hearing transcript, pgs. 3-4.  He also testified that the previous night, he went to the emergency room at the VA Medical Center in Murfreesboro for treatment for his back and associated neurological impairment.  Id. at pgs. 12-13.  The Board observes that the most recent association of VA treatment records with the claims folder was in October 2016.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

With respect to the Veteran's claim of entitlement to service connection for a left shoulder disability, the Veteran contends that he has a left shoulder disability that is related to his service, specifically from performing his duties in service such as lifting heavy weights working in a warehouse as well as from injuries from a motor vehicle accident in September 2004 and playing basketball.  The Veteran's service treatment records document treatment for left shoulder pain in May 2000 but is otherwise absent any left shoulder treatment.  However, the Veteran credibly testified to experiencing left shoulder pain from lifting heavy objects as well as from playing basketball and after being involved in a motor vehicle accident.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran was provided a VA examination for his claimed left shoulder disability in April 2006.  After examination of the Veteran, which included an X-ray report noting an impression of negative examination, the VA examiner diagnosed the Veteran with left shoulder pain.  However, based on the Veteran's testimony during the December 2016 Board hearing which indicates a worsening of his left shoulder symptoms since the April 2006 VA examination, the Board finds that additional examination is warranted in order to determine if the Veteran has a left shoulder disability that is related to his service.  See 38 C.F.R. § 3.159(c)(4) (2016).

With regard to the Veteran's claim of entitlement to service connection for a neurological disorder of the right lower extremity, the Veteran contends that he has a right lower extremity disorder related to service, or alternatively secondary to his service-connected low back disability.  The Veteran was most recently afforded a VA neurological examination in August 2016.  After examination of the Veteran, the VA examiner declined to diagnose the Veteran with a neurological disorder of the right lower extremity as the examination documented normal findings.  However, as the Veteran testified as to worsening of neurological symptoms at the December 2016 Board hearing, to include receiving emergency room treatment for such, the Board finds that he should be provided another VA neurological examination to determine whether he has a neurological disorder of the right lower extremity that related to his service or service-connected low back disability.  Id.   

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records pertaining to the claims remanded herein, to include records from the VA Medical Center in Murfreesboro, Tennessee dated after October 2016.  All attempts to secure this evidence must be documented in the claims folder.
2. Thereafter, provide the Veteran with a VA examination to determine the etiology of his claimed left shoulder disability.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner is to provide an opinion as to the following:

a. Identify whether the Veteran currently has a left shoulder disability.

b. If the Veteran has a left shoulder disability, whether it is at least as likely as not (i.e. 50 percent or greater probability) that this disability is related to his service, to include treatment for left shoulder pain in May 2000 as well as the Veteran's credible report of experiencing pain of the left shoulder from lifting heavy objects, playing basketball, and after a motor vehicle accident in September 2004.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Afford the Veteran a VA examination to determine the etiology of his claimed neurological disorder of the right lower extremity.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner is to provide an opinion as to the following:

a. Identify whether the Veteran has a neurological disorder of the right lower extremity.

b. If the Veteran has a neurological disorder of the right lower extremity, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service.

c. If the Veteran has a neurological disorder of the right lower extremity, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's disability is due to or caused by the service-connected low back strain with degenerative changes L4-S1, left neuroforaminal stenosis.

d. If the Veteran has a neurological disorder of the right lower extremity, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's disability aggravated by his service-connected low back strain with degenerative changes L4-S1, left neuroforaminal stenosis.  By aggravation, the Board means a chronic increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's right lower extremity disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the low back strain with degenerative changes L4-S1, left neuroforaminal stenosis. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




